Case: 21-20204      Document: 00516049556         Page: 1    Date Filed: 10/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 21-20204                       October 11, 2021
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   Rashelle Bruno,

                                                            Plaintiff—Appellant,

                                       versus

   Nicole Ford; Shirley Mayberry,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:20-CV-187


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Appellant Bruno challenges the district court’s adverse summary
   judgment in her FLSA case. We vacate and remand.
          Appellees Nicole Ford and Shirley Mayberry hired Appellant Rashelle
   Bruno in April 2017 to serve as a caregiver for mentally disabled people living


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20204     Document: 00516049556           Page: 2   Date Filed: 10/11/2021




                                    No. 21-20204


   in a group home. Bruno contends that her workweek began on Thursday and
   ended the following Wednesday and that she worked fifty-nine hours one
   week and twelve hours the next, according to bi-weekly schedule. Appellees
   paid Bruno $10.25 per hour for her services. But Bruno insists that she was
   not properly compensated for her alleged overtime hours.             Appellees
   disagree, arguing that Bruno’s workweek began on Monday and ended on
   Sunday and that she worked thirty-nine hours one week and thirty hours the
   next. At the time Bruno quit, she had worked nearly three years for the
   employers. This action was filed as a result of their pay dispute.
          Initially, Appellees contend, the workweek (Monday-Sunday) was
   structured so that some employees worked Monday through Thursday while
   others worked Friday through Sunday. The former group worked nine-hour
   shifts each day for a total of 36 hours each week. The latter worked twelve-
   hour shifts each day for a total of 33 weekly hours. But the pay period
   (Thursday-Wednesday) apparently differed from the workweek, as
   employees were paid biweekly from the first Thursday through the second
   Wednesday. Bruno worked the Friday through Sunday schedule every other
   week and other times as needed between April and June of 2017.
          Then, in late June 2017, Appellees created a rotating schedule
   designed to allow employees to have one day off each weekend. Following
   this change, Appellees say that Bruno worked nine-hour shifts on Monday,
   Tuesday, and Wednesday and a twelve-hour shift on Sunday for a total of 39
   hours during the first week of the rotation. During the second week,
   Appellees contend that Bruno worked nine-hour shifts on Thursday and
   Friday and a twelve-hour shift on Saturday for a total of 30 hours. Appellees
   insist that, despite the reconfigured schedule, the workweek remained
   Monday-Sunday and the pay period remained biweekly from the first
   Thursday through the second Wednesday. In support of this contention,




                                         2
Case: 21-20204       Document: 00516049556         Page: 3   Date Filed: 10/11/2021




                                    No. 21-20204


   they produced a sworn declaration, a work schedule, and a chart summarizing
   sign-in sheets.
          Bruno, however, argues that the workweek (like the pay period) was
   actually Thursday-Wednesday. Thus, during the first week of the rotation
   she claims to have worked nine-hour shifts on Thursday and Friday, followed
   by a twelve-hour shift on Saturday, and then nine-hour shifts on the following
   Monday, Tuesday, and Wednesday for a total of 57 hours. As evidence of
   this understanding, Bruno points to a document generated by Appellees that
   shows “time reporting periods” beginning on Thursdays ending on
   Wednesdays. Bruno further emphasizes that her paychecks themselves
   reflect a bi-weekly Thursday-Wednesday workweek and pay period because
   they appear to pay her for working from a Thursday to a Wednesday two
   weeks later. And she finally avers in a sworn declaration that her supervisor
   expressly confirmed in November 2019 that “the workweek was from
   Thursday to Wednesday.”
          Following a complaint by Bruno, Appellees say they changed the pay
   period to coincide with the workweek in December 2019. In other words,
   beginning in December 2019, Appellees contend that the workweek and pay
   period were both Monday-Sunday. Bruno then quit her job later than month.
   And she eventually brought action against Appellees in January 2020 for
   unpaid overtime compensation and retaliation under the Fair Labor
   Standards Act.
          After the Appellees moved for summary judgment and rejected any
   liability for unpaid overtime, Bruno responded that her understanding of the
   workweek was correct and that she was therefore entitled to approximately
   300 hours of overtime pay. But she also insisted, that even if Appellees are
   right and the workweek was Monday-Sunday, she is still entitled to over one-




                                         3
Case: 21-20204      Document: 00516049556          Page: 4    Date Filed: 10/11/2021




                                    No. 21-20204


   hundred hours of overtime pay based on a comparison of the sign-in sheet
   summary chart submitted by Appellees with her own paycheck records.
          The district court ultimately issued a three-page opinion granting
   summary judgment in favor of Appellees on the overtime compensation
   claim and determined that Bruno abandoned her FLSA retaliation claim that
   she failed to address in response to the summary judgment motion. In
   granting summary judgment, the district court’s reasoning was limited to the
   following pronouncement:
          Ford gives records establishing the workweek as Monday to
          Sunday. She made the determination to change the pay period
          to match the workweek to clarify the confusion the difference
          was causing – not to avoid having to make overtime payments.
          This Court reviews a district court’s grant of summary judgment de
   novo. Patel v. Tex. Tech Univ., 941 F.3d 743, 747 (5th Cir. 2019). Summary
   judgment is appropriate where “the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” FED. R. Civ. P. 56(a). “The record must be viewed in the
   light most favorable to the non-moving party; all justifiable inferences will be
   drawn in the non-movant’s favor.” Envtl. Conservation Org. v. City of Dallas,
   529 F.3d 519, 524 (5th Cir. 2008) (citation omitted).
          29 U.S.C. § 207(a)(1) mandates that, unless an enumerated
   exemption applies, “no employer shall employ any of his employees . . . for a
   workweek longer than forty hours unless such employee receives
   compensation for his employment in excess of the hours above specified at a
   rate not less than one and one-half times the regular rate at which he is
   employed.” A workweek is “a fixed and regularly recurring period of 168
   hours—seven consecutive 24-hour periods. It need not coincide with the
   calendar week but may begin on any day and at any hour of the day.”
   29 C.F.R. § 778.105. A workweek remains fixed once established, but “may




                                          4
Case: 21-20204      Document: 00516049556          Page: 5    Date Filed: 10/11/2021




                                    No. 21-20204


   be changed if the change is intended to be permanent and is not designed to
   evade the overtime requirements of the Act.” Id. “If an employer violates
   the overtime-compensation requirement, it is ‘liable to the employee or
   employees affected in the amount of their unpaid minimum wages, or their
   unpaid overtime compensation, as the case may be, and in an additional equal
   amount as liquidated damages.’” Parrish v. Premier Directional Drilling, L.P.,
   917 F.3d 369, 379 (5th Cir. 2019) (quoting 29 U.S.C. § 216(b)).
          All parties agree that Bruno worked sixty-nine hours every fourteen
   days. The principal dispute is whether (as Appellees contend) Bruno worked
   thirty-nine hours one week and thirty hours the next, or whether (as Bruno
   contends) she worked fifty-seven hours one week and twelve hours the next.
   If Bruno is correct, then Appellees violated the FLSA and she is owed
   approximately 300 hours of overtime pay. But it may also be true that
   Appellees still owe Bruno over one-hundred hours of overtime pay even
   under their own theory of the workweek.
          Remand is necessary because the reasoning supporting the district
   court’s determination is unclear. The district court may be correct that
   Appellees do not owe Bruno any unpaid overtime. The district court did not,
   however, indicate what records it relied on in granting summary judgment.
   Nor did it even mention the time reporting records, paychecks, and
   declaration submitted by Bruno. That evidence cannot simply be ignored
   without explanation. Perhaps most important, the district court did not
   acknowledge Bruno’s alternative argument that she is still entitled to
   overtime pay even under Appellees’ understanding of the workweek. That
   argument may be waived or may otherwise lack merit. But, like the evidence
   proffered by Bruno, it cannot be ignored. When this court has “no notion of
   the basis for a district court’s decision, because its reasoning is vague or was
   simply left unsaid, there is little opportunity for effective review.” Myers v.
   Gulf Oil Corp., 731 F.2d 281, 284 (5th Cir. 1984) (collecting cases). “In such



                                          5
Case: 21-20204      Document: 00516049556          Page: 6   Date Filed: 10/11/2021




                                    No. 21-20204


   cases, [this Court has] not hesitated to remand the case for an illumination of
   the court’s analysis through some formal or informal statement of reasons.”
   Id. (collecting cases). A great deal was left unsaid by the district court. To
   ensure effective review, the district court must clearly address both
   arguments raised by Bruno along with the evidence she submitted. The same
   result may obtain, but the reasoning should be clear.
          For the foregoing reasons, the district court’s judgment is VACATED
   and REMANDED for further proceedings consistent with this opinion.




                                         6